                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        )   CASE NO. 1:18-CR-708
                                                 )
                      Plaintiff,                 )   JUDGE CHRISTOPHER A. BOYKO
                                                 )
       v.                                        )
                                                 )
KENNETH TYSON,                                   )   JOINT NOTICE OF REMAINING
                                                 )   ISSUES
                      Defendant.                 )

       Defendant Kenneth Tyson, through his undersigned counsel, and the United States of

America, by and through its counsel, Justin E. Herdman, United States Attorney, and Carmen E.

Henderson and Chelsea S. Rice, Assistant United States Attorneys, hereby respectfully submit this

Joint Notice of Remaining Issues, pursuant to this Honorable Court’s Order on February 1, 2019.

       I.      PROCEDURAL HISTORY

       The Government filed a Motion for Protective Order on December 20, 2018 (Doc. 8), along

with a proposed protective order (Doc. 8-1). Defendant filed a Response in Opposition on

December 28, 2018 (Doc. 9), along with Defendant’s proposed protective order (Doc. 9-1). The

Government filed a Reply on January 7, 2019 (Doc. 11), proposing several modifications to its

original requested order to address Defendant’s concerns raised in his Response. With its Reply,

the Government proposed a new protective order (the “New Proposed Order,” Doc. 11-10.) The

parties have continued to discuss in good faith the potential terms of a protective order, and with

a few exceptions set forth below, the parties largely agree on the terms of the New Proposed Order.




                                                1
        II.     AGREED TERMS

        At this point, the parties agree to all terms of the New Proposed Order except for the terms

in Paragraphs 4–6. 1 Specifically, the parties agree that:

                1.      All discovery material shall be used solely for the purpose of
                        conducting pretrial, trial, and appellate proceedings in this action
                        and for no other purpose whatsoever.

                2.      Defendant and each member of the Defense Team shall sign the
                        appropriate Acknowledgment of the Protective Order (New
                        Proposed Order at 5–6, Doc. 11-10, PageID# 96–97), and these
                        Acknowledgements shall be filed ex parte and under seal with the
                        Court.

                3.      Defense counsel will redact personally identifying information
                        (“PII”) from discovery material in connection with any pleadings or
                        motions filed in this action, and will properly redact PII from
                        discovery material before showing discovery material to a
                        prospective witness, unless the PII belongs to that witness.
                        Witnesses shall not retain a copy of the discovery materials.

        III.    REMAINING ISSUES

        After conferring together in good faith, the parties were not able to come to an agreement

on the following terms:

                1.      Discovery Material Disclosed to Potential Witnesses

        The Government proposes that if the Defendant intends to show a prospective witness

discovery material, a member of the defense team shall first complete the following steps: (1) read

or summarize the pertinent parts of the protective order or provide the witness a copy of the

protective order; (2) orally advise the witness of his or her obligation to comply with the terms of

the protective order, including instructing the witness that he or she cannot take any notes, record

any information contained in the discovery material, or retain copies of the discovery material and


1
 The Court’s ruling on Discovery Material Disclosed to Potential Witnesses will also affect Paragraphs 7–
8 of the New Proposed Order.

                                                   2
that he or she cannot disclose or convey any information disclosed from the discovery material to

any other person; and (3) maintain a log of all witnesses to whom disclosure is made.

       The Defendant disagrees with potential witnesses being bound by the protective order. As

set forth more fully in his Response (Doc. 9), Defendant asserts that there is no good cause to bind

witnesses to a protective order because protective orders are the exception, not the rule; the

Government’s proposed restrictions are more restrictive than Fed. R. Crim. P. 6(e); the defense

team will already be redacting PII from the discovery materials; there are no facts to suggest a

witness may be in physical danger; and discovery material likely will become part of the public

record during the course of these proceedings. Additionally, Defendant argues that the

government’s proposal will have an unnecessary chilling effect on interviews with potential

witnesses. Instead, Defendant proposes that the Defense Team agree to request that prospective

witnesses hold confidential the content of their interviews.

               2.      Defendant’s Possession of Jencks Material

       The Government proposes entry of Paragraph 4 of the New Proposed Order, which

provides that Jencks material shall remain in the sole custody of counsel for Defendant or his

designated agent at all times.

       Defendant proposes that no provision of the protective order restrict Defendant’s

possession of Jencks material. Defendant was prepared to agree to the Government’s provision,

if the Government agreed to produce Jencks material one month before trial to ensure Mr. Tyson

had adequate time to review the materials given the proposed custody limitations. The government

is not agreeable to providing Jencks a month prior to trial. The government intends to timely

provide Jencks as required under the discovery rules.




                                                 3
      Respectfully submitted,

      /s/ Chris N. Georgalis
      Christos N. Georgalis (OH: 0079433)
      Flannery  Georgalis, LLC
      1375 E. 9th St., 30th Floor
      Cleveland, OH 44114
      Telephone: (216) 367-2095
      Facsimile: (216) 367-2095
      Email: chris@flannerygeorgalis.com

      Attorney for Defendant Kenneth Tyson




      JUSTIN E. HERDMAN
      United States Attorney

By:   /s/ Carmen Henderson
      Carmen Henderson (OH: 0089212)
      Chelsea S. Rice (OH: 0076905)
      Assistant United States Attorneys
      United States Court House
      801 West Superior Avenue, Suite 400
      Cleveland, OH 44113
      (216) 622-3967/3752
      (216) 522-8355 (facsimile)
      Carmen.Henderson@usdoj.gov
      Chelsea.Rice@usdoj.gov

      Attorneys for the United States of America




         4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.



                                                       /s/ Chris N. Georgalis
                                                       Christos N. Georgalis

                                                       Attorney for Defendant Kenneth Tyson




                                                  5
